NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE IMPAX LABORATORIES, INC.,
Petitioner. `

Miscellaneous Docket No. 131

On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in case
no. 11-CV»1_152, Judge Sue L. Robinson.

ON PETITION

ORDER

Irnpax Laboratories, Inc. (Impax) submits a petition
for a writ of mandamus to direct the United States Dis-
trict Court for the District of Delware to vacate its order
denying Impax’s motion for a protective order that in-
cludes an FDA bar, and to direct the Delaware district
court to enter a protective order that includes such a bar.

Upon consideration thereof,

IT Is ORDERED THAT:

IN RE IMPAX LABORATORIES, INC.

Cephalon is directed to respond no later than July 30,
2012.

FoR THE CoURT

 1 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Roger J. Chin, Esq.
William J. Mardsen, Jr., Esq.

Clerk, United States District Court for the District of
De1aWare

324

F\LED
FEN.S FUB
““S"r?ictus'ii:iz)§£pc\ncvw

JL;L 1 72012
JAN HDRBALY
CLERK